Illinois Official Reports                         Digitally signed by
                                                                             Reporter of Decisions
                                                                             Reason: I attest to the
                                                                             accuracy and integrity of
                                                                             this document
                                     Appellate Court                         Date: 2016.02.01 15:37:12
                                                                             -06'00'




  Lindorff v. Department of Central Management Services/The Department of Corrections,
                                2015 IL App (4th) 131025



Appellate Court       LOIS LINDORFF and DEBORAH FUQUA, Petitioners,
Caption               and THE AMERICAN FEDERATION OF STATE, COUNTY, AND
                      MUNICIPAL         EMPLOYEES,   COUNCIL   31, Realigned
                      Petitioner, v. THE DEPARTMENT OF CENTRAL MANAGEMENT
                      SERVICES/THE DEPARMENT OF CORRECTIONS; THE
                      ILLINOIS LABOR RELATIONS BOARD, STATE PANEL; and
                      MARY L. MILLER, Respondents.


District & No.        Fourth District
                      Docket No. 4-13-1025


Filed                 July 7, 2015


Decision Under        Petition for review of order of Illinois Labor Relations Board, State
Review                Panel, No. S-DE-14-055.



Judgment              Affirmed.



Counsel on            James P. Baker (argued), of Baker, Baker & Krajewski, LLC, of
Appeal                Springfield, for petitioners Lois Lindorff and Deborah Fuqua.

                      Gail E. Mrozowski (argued) and Mark S. Stein, both of Cornfield &
                      Feldman, of Chicago, for realigned petitioner.

                      Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                      Solicitor General, and Timothy M. Maggio and Sharon A. Purcell
                      (argued), Assistant Attorneys General, of counsel), for respondents.
     Panel                    JUSTICE TURNER delivered the judgment of the court, with opinion.
                              Presiding Justice Pope and Justice Appleton concurred in the
                              judgment and opinion.


                                                OPINION

¶1          Pursuant to Illinois Supreme Court Rule 335 (eff. Feb. 1, 1994) and section 11(e) of the
       Illinois Public Labor Relations Act (Labor Act) (5 ILCS 315/11(e) (West 2012)), petitioners,
       Lois Lindorff and Deborah Fuqua, seek direct review of a decision of respondent, the Illinois
       Labor Relations Board, State Panel (Board), finding their positions qualified for a
       gubernatorial designation for exclusion from collective bargaining under section 6.1(b)(5) of
       the Labor Act (5 ILCS 315/6.1(b)(5) (West Supp. 2013)). With this court, the American
       Federation of State, County, and Municipal Employees, Council 31 (AFSCME), filed a written
       appearance and a brief in support of petitioners’ position, and thus we realigned AFSCME as a
       petitioner. Respondents, the Board and the Department of Central Management Services
       (CMS)/Department of Corrections (DOC), filed a joint brief. Respondent, Mary L. Miller, was
       the other employee in a position subject to the Board’s order, but she did not enter a written
       appearance with this court.
¶2          On review, petitioners (1) challenge the Board’s interpretation of section 6.1(c)(i) of the
       Labor Act (5 ILCS 315/6.1(c)(i) (West Supp. 2013)) and (2) argue the
       health-care-unit-administrator position did not meet the requirements for a gubernatorial
       designation under section 6.1(b)(5) of the Labor Act. We affirm.

¶3                                          I. BACKGROUND
¶4          On August 20, 2013, CMS filed a gubernatorial designation of exclusion petition under
       section 6.1 of the Labor Act, seeking to exclude from collective bargaining three health care
       unit administrators (two were public service administrators option 8N and one was public
       service administrator option 6) in the DOC. The petition asserted the positions met the
       requirements of section 6.1(b)(5) of the Labor Act (5 ILCS 315/6.1(b)(5) (West Supp. 2013)).
       On August 30, 2013, petitioners and Miller filed separate objections to the petition, each
       asserting her position did not qualify for a gubernatorial designation because it did not meet the
       requirements of section 6.1(b)(5) of the Labor Act. On September 6, 2013, AFSCME filed its
       objections to the gubernatorial designation of the positions at issue.
¶5          On September 12, 2013, the administrative law judge (ALJ) held an evidentiary hearing in
       accordance with section 1300.60(d)(2)(B) of Title 80 of the Illinois Administrative Code (80
       Ill. Adm. Code 1300.60(d)(2)(B) (2013)). The evidence established the structure of medical
       services within the DOC. At the correctional centers at issue in this case, the vendor, Wexford
       Health Sources, Inc. (Wexford), provided all of the medical care for the inmates. Wexford
       employed all of the health care workers, including a medical director and director of nursing
       for each correctional center. DOC also employed a medical director, who at the relevant time
       was Dr. Louis Shicker. The DOC medical director oversaw all of the health care services for
       the entire inmate population in Illinois and was assisted by nurse coordinators. Each
       correctional center was run by a warden, who had two assistant wardens, one for programs and


                                                   -2-
       one for operations. The health care unit was the largest program under the assistant warden for
       programs. The health care unit administrator was the employee under the assistant warden for
       programs, who primarily monitored Wexford’s compliance with the state and federal laws and
       regulations, DOC administrative and institutional directives, and Wexford’s contract with the
       DOC.
¶6         The administrative directives for health care were created by the DOC medical director. A
       correctional center could only deviate from an administrative directive by adopting an
       institutional directive that was more stringent than the applicable administrative directive. The
       health care unit administrators at issue in this case were registered nurses.
¶7         Fuqua testified every aspect of the operation of her health care unit was governed by
       federal and state laws and administrative and institutional directives. She had no authority to
       deviate from the directives and had no role in the promulgation of both administrative and
       institutional directives. If she thought a directive needed to be changed, Fuqua would notify
       her supervisor. Each month, Fuqua completed a report that measured Wexford’s performance.
       The report had six pages of instructions, of which the health care unit administrator had no role
       in writing. According to Fuqua, if she discovered any noncompliance, she had to report it. The
       discretionary language in the report’s instructions was for the business administrators, not the
       health care unit administrators. She had no role in any sanctions that could result from
       noncompliance. Fuqua further testified the health care unit had a mission statement, and she
       had no role in its creation. She also had no role in formulating a budget.
¶8         Fuqua also attended many monthly meetings. One was with the warden, during which he
       updated all of the department heads on new administrative and institutional directives and staff
       appointments. It was the health care unit administrator’s responsibility to cover the new
       directives at a monthly staff meeting with Wexford employees. The assistant warden of
       programs also held a monthly meeting for department heads that covered similar topics.
       Additionally, Fuqua met with the assistant warden of programs on a daily basis to report any
       violations by Wexford. Health care unit administrators also had a quality improvement
       meeting with a representative from Dr. Shicker’s office, in which they discussed the parts of
       the contract not being met. Last, Fuqua explained the job description for health care unit
       administrators contained a lot of incorrect information.
¶9         Miller and Lindorff testified their correctional centers ran the same way as Fuqua’s did.
       However, Lindorff estimated her time spent on monitoring Wexford was 70-80%.
¶ 10       Dr. Shicker testified the health care unit administrators had discretion in reporting
       deviations because only significant deviations needed to be reported. He explained missing
       one offender’s physical by the set date was insignificant, but a pattern of missing physicals
       would be significant. Dr. Shicker also explained that, in reporting staff shortages, the health
       care unit administrator had to weigh whether the services required by the contract were being
       done versus the specific employee that had to fill the hours. Beyond the two aforementioned
       areas of the report, the health care unit administrator had very little discretion with the rest of
       the report.
¶ 11       Forrest Ashby was the assistant warden of programs at Western Correctional Center, and
       he testified his health care unit administrator was considered a department head and part of his
       management team. He communicated with his health care unit administrator daily and relied
       on the health care unit administrator and his Wexford director of nursing to make decisions
       regarding medical matters, as he was not a nurse. If a decision was made Wexford had to pay

                                                    -3-
       back hours not worked under the contract, Fuqua, his health care unit administrator, would be
       the one to notify Wexford. Ashby also noted the health care unit administrator attended
       confidential meetings.
¶ 12       On September 23, 2013, the ALJ issued a recommended decision and order, finding the
       gubernatorial designations were properly made. Petitioners, Miller, and AFSCME filed
       objections to the ALJ’s recommended decision and order. On October 21, 2013, the Board
       accepted the ALJ’s decision and certified the gubernatorial designation of the three
       health-care-unit-administrator positions.
¶ 13       On November 20, 2013, petitioners timely filed their petition for direct administrative
       review in this court. In January 2015, this court discovered Miller, who was a party before the
       Board, was not named as a respondent in petitioners’ petition. Thus, under section 3-113(b) of
       the Administrative Review Law (735 ILCS 5/3-113(b) (West 2012)), we gave petitioners 35
       days to name and serve Miller as a respondent. On February 9, 2015, petitioners filed an
       amended petition for direct administrative review, naming Miller. As stated, Miller did not
       enter her written appearance as a party to this appeal. Accordingly, we have jurisdiction under
       Rule 335.

¶ 14                                           II. ANALYSIS
¶ 15                                       A. Standard of Review
¶ 16       With direct administrative review, this court reviews de novo the agency’s decision on a
       question of law. Niles Township High School District 219 v. Illinois Educational Labor
       Relations Board, 379 Ill. App. 3d 22, 26, 883 N.E.2d 29, 33 (2007). On the other hand, we
       afford deference to the agency’s decision on a question of fact and will not reverse such a
       decision unless it is against the manifest weight of the evidence. Niles Township, 379 Ill. App.
3d at 26, 883 N.E.2d at 33. An administrative agency’s finding is “against the manifest weight
       of the evidence only where the opposite conclusion is clearly evident.” Peacock v. Board of
       Trustees of the Police Pension Fund, 395 Ill. App. 3d 644, 652, 918 N.E.2d 243, 250 (2009).
¶ 17       Some agency decisions involve both questions of law and fact. “ ‘A mixed question of law
       and fact asks the legal effect of a given set of facts.’ ” Niles Township, 379 Ill. App. 3d at 26,
883 N.E.2d at 33 (quoting Elementary School District 159 v. Schiller, 221 Ill. 2d 130, 143, 849
N.E.2d 349, 358 (2006)). This court will not reverse an agency’s decision on a mixed question
       of law and fact unless it is clearly erroneous. Niles Township, 379 Ill. App. 3d at 26, 883
N.E.2d at 33. Our supreme court has defined the clearly erroneous standard as follows:
               “An agency decision will be reversed because it is clearly erroneous only if the
               reviewing court, based on the entirety of the record, is left with the definite and firm
               conviction that a mistake has been committed. [Citation.] While this standard is highly
               deferential, it does not relegate judicial review to mere blind deference of an agency’s
               order.” (Internal quotation marks omitted.) SPEED District 802 v. Warning, 242 Ill. 2d
92, 112, 950 N.E.2d 1069, 1080-81 (2011) (quoting Board of Trustees of the University
               of Illinois v. Illinois Labor Relations Board, 224 Ill. 2d 88, 97-98, 862 N.E.2d 944,
               950-51 (2007)).




                                                   -4-
¶ 18                                    B. Gubernatorial Designation
¶ 19       This case involves a relatively new statute, which took effect in April 2013. Section 6.1(a)
       of the Labor Act (5 ILCS 315/6.1(a) (West Supp. 2013)) authorizes the Governor “to designate
       up to 3,580 State employment positions collectively within State agencies directly responsible
       to the Governor, and, upon designation, those positions and employees in those positions, if
       any, are hereby excluded from the self-organization and collective bargaining provisions of
       Section 6 of this Act.” To qualify for a designation under section 6.1(a), the employment
       position must meet one or more of five enumerated requirements, and the one at issue in this
       case is the position “must authorize an employee in that position to have significant and
       independent discretionary authority as an employee.” 5 ILCS 315/6.1(b)(5) (West Supp.
       2013). Section 6.1(c) of the Labor Act (5 ILCS 315/6.1(c) (West Supp. 2013)) defines
       “significant and independent discretionary authority” and provides an employee has such
       under the following circumstances:
               “if he or she (i) is engaged in executive and management functions of a State agency
               and charged with the effectuation of management policies and practices of a State
               agency or represents management interests by taking or recommending discretionary
               actions that effectively control or implement the policy of a State agency or (ii)
               qualifies as a supervisor of a State agency as that term is defined under Section 152 of
               the National Labor Relations Act or any orders of the National Labor Relations Board
               interpreting that provision or decisions of courts reviewing decisions of the National
               Labor Relations Board.”
       Additionally, “[a]ny designation made by the Governor under this Section shall be presumed
       to have been properly made.” 5 ILCS 315/6.1(d) (West Supp. 2013).
¶ 20       In this case, the parties agree petitioners are not supervisors under section 6.1(c)(ii) of the
       Labor Act. Thus, we turn to section 6.1(c)(i) of the Labor Act (5 ILCS 315/6.1(c)(i) (West
       Supp. 2013)), which contains two different ways in which an employee is authorized to
       exercise “significant and independent discretionary authority.” See 5 ILCS 315/6.1(c)(i) (West
       Supp. 2013). The parties appear to be in dispute over how the two different ways are defined,
       which presents a matter of statutory interpretation.
¶ 21       The fundamental rule of statutory construction requires courts to ascertain and give effect
       to the legislature’s intent. General Motors Corp. v. Pappas, 242 Ill. 2d 163, 180, 950 N.E.2d
1136, 1146 (2011). The statutory language, given its plain and ordinary meaning, best
       indicates the legislature’s intent. Pappas, 242 Ill. 2d at 180, 950 N.E.2d at 1146. In interpreting
       a statutory provision, courts evaluate the statute as a whole, “with each provision construed in
       connection with every other section.” Pappas, 242 Ill. 2d at 180, 950 N.E.2d at 1146. When the
       statutory language is clear and unambiguous, a court must give effect to the statute’s plain
       meaning without resorting to extrinsic statutory-construction aids. Pappas, 242 Ill. 2d at 180,
       950 N.E.2d at 1146.
¶ 22       The dispute between the parties in interpreting section 6.1(c)(i) arises due to the two
       conjunctions in that provision. Petitioners assert an employee must be “engaged in executive
       and management functions of a State agency” and meet one of the phrases joined by the “or.”
       The Board appears to interpret the section as all of the language preceding the “or” is one way
       to the meet the definition, and the language after the “or” is the second way. We agree with the
       Board and note the language is not ambiguous, so we have not looked to legislative history in
       reaching our conclusion. Under the plain language of section 6.1(c)(i) and by properly keeping

                                                    -5-
       the verbs in tense agreement in respect to the conjunctions, an employee meets the definition of
       section 6.1(b)(5) in the following two situations: (1) the employee “is [(a)] engaged in
       executive and management functions of a State agency and [(b)] charged with the effectuation
       of management policies and practices of a State agency” or (2) the employee “represents
       management interests by taking or recommending discretionary actions that effectively control
       or implement the policy of a State agency.” (Emphasis added.) 5 ILCS 315/6.1(c)(i) (West
       Supp. 2013). Moreover, unlike petitioners’ interpretation, our interpretation does not render
       any language superfluous. If an employee is already engaged in executive and management
       functions, the employee would already be representing management interests. We will refer to
       the first test set forth in section 6.1(c)(i) as managerial authority and the second as management
       representation.

¶ 23                                     1. Managerial Authority
¶ 24       Petitioners assert we should interpret the managerial authority definition of section
       6.1(c)(i) the same as section 3(j) of the Labor Act (5 ILCS 315/3(j) (West Supp. 2013)).
       Section 3(j) provides, in pertinent part, the following: “ ‘Managerial employee’ means an
       individual who is engaged predominantly in executive and management functions and is
       charged with the responsibility of directing the effectuation of management policies and
       practices.” 5 ILCS 315/3(j) (West Supp. 2013). While the Board’s decision agreed with the
       contention the managerial authority language of section 6.1(c)(i) tracks the language of section
       3(j), it found the managerial-authority provision did not have the same meaning because (1)
       that provision lacked the “predominantly” language contained in section 3(j) and (2) the
       existence of the presumption the designation was proper under section 6.1(d). We note the
       Board examined and the parties on appeal all looked to cases interpreting section 3(j) in
       defining the managerial-authority test, and thus we will begin our analysis there.
¶ 25       While section 6.1(c)(i) and the other provisions of the Labor Act do not define “executive
       and management functions,” this court has generally interpreted that language to mean duties
       related to the running of a department, for example, by “formulating policies and procedures.”
       Department of Central Management Services/Pollution Control Board v. Illinois Labor
       Relations Board, State Panel, 2013 IL App (4th) 110877, ¶ 25, 982 N.E.2d 971 (hereinafter
       Pollution Control Board). Illinois courts have found other duties include preparing the budget
       or assuring the agency or department operates effectively. American Federation of State,
       County & Municipal Employees (AFSCME), Council 31 v. Illinois Labor Relations Board,
       State Panel, 2014 IL App (1st) 123426, ¶ 38, 17 N.E.3d 698. Additionally, “ ‘[t]he employee
       must possess and exercise authority and discretion which broadly effects a department’s goals
       and means of achieving its goals.’ ” AFSCME, 2014 IL App (1st) 123426, ¶ 38, 17 N.E.3d 698
       (quoting Department of Central Management Services v. Illinois State Labor Relations Board,
       278 Ill. App. 3d 79, 87, 662 N.E.2d 131, 136 (1996)). We find these cases would also apply
       under the first part of section 6.1(c)(i). However, section 6.1(c)(i) does lack the
       “predominantly” language, which narrows section 3(j)’s definition of “managerial employee.”
       See County of Cook v. Illinois Labor Relations Board–Local Panel, 351 Ill. App. 3d 379, 387
       n.1, 813 N.E.2d 1107, 1115 n.1 (2004). “Predominantly” generally means: “for the most part:
       MAINLY.” Merriam-Webster’s Collegiate Dictionary 916 (10th ed. 2000). Thus, unlike
       section 3(j), the “executive and management functions” do not have to comprise most of the
       employee’s work for the employee to meet the first part of the managerial-authority test.


                                                   -6-
¶ 26       As to section 3(j)’s language that is similar to the second part of the managerial-authority
       test, this court has found the employee must not merely have the “authority to make policy but
       also bear[ ] the responsibility of making that policy happen.” (Internal quotation marks
       omitted.) Pollution Control Board, 2013 IL App (4th) 110877, ¶ 26, 982 N.E.2d 971 (quoting
       Department of Central Management Services v. Illinois Labor Relations Board, State Panel,
       2011 IL App (4th) 090966, ¶ 135, 959 N.E.2d 114). However, we find our case law regarding
       section 3(j) inapplicable to this part of the managerial-authority test contained in section
       6.1(c)(i) because that section lacks “the responsibility of directing” language contained in
       section 3(j). Thus, under the second part of the managerial-authority test, the employee would
       just need to effectuate management policies and practices. For purposes of the
       managerial-authority test, effectuate means “to put into operation.” Merriam-Webster’s
       Collegiate Dictionary 367 (10th ed. 2000) (we note the definition of “effectuate” refers to the
       second definition of “effect,” and the quoted language comes from part 2b of the second
       definition of “effect”).

¶ 27                                   2. Management Representation
¶ 28       Both petitioners and the Board note the language of the management-representation part of
       section 6.1(c)(i) is the same language used by the United States Supreme Court in National
       Labor Relations Board v. Yeshiva University, 444 U.S. 672, 683 (1980). Our supreme court
       applied the reasoning in Yeshiva for determining a managerial employee under the Labor Act
       in Chief Judge of the Sixteenth Judicial Circuit v. Illinois State Labor Relations Board, 178 Ill.
2d 333, 339-41, 687 N.E.2d 795, 797-98 (1997) (hereinafter Chief Judge). There, our supreme
       court recognized that, “[i]n applying the managerial exclusion to the Yeshiva faculty, the Court
       stated that the Yeshiva faculty was intimately involved in policy decisions in a number of
       areas, including course offerings, course scheduling, teaching methods, grading policies,
       admissions standards, graduation standards, size of the student body, tuition, and location of a
       school.” Chief Judge, 178 Ill. 2d at 340, 687 N.E.2d at 798 (citing Yeshiva, 444 U.S. at 686).
       “[G]iven the concern for divided loyalty between employer and union, ‘the relevant
       consideration is effective recommendation or control rather than final authority’ over
       employer policy.” Chief Judge, 178 Ill. 2d at 339-40, 687 N.E.2d at 798 (quoting Yeshiva, 444
U.S. at 683 n.17). However, the Yeshiva decision “did not intend to prevent all professionals
       from engaging in collective bargaining.” Chief Judge, 178 Ill. 2d at 341, 687 N.E.2d at 798.
       “[E]mployees who only engage in ‘the routine discharge of professional duties in projects to
       which they have been assigned cannot be excluded from coverage even if union membership
       arguably may involve some divided loyalty.’ ” Chief Judge, 178 Ill. 2d at 341, 687 N.E.2d at
       798 (quoting Yeshiva, 444 U.S. at 690). We disagree with AFSCME’s assertion that
       application of the aforementioned interpretation of the management-representation test results
       in the Governor being able to designate any professional employee as being excluded from
       collective bargaining under section 6.1(b)(5). Since the management-representation language
       of section 6.1(c)(i) is the same as the Supreme Court’s in Yeshiva, we find the analysis of
       Yeshiva by our supreme court in Chief Judge also applies to the management-representation
       test of section 6.1(c)(i) of the Labor Act.




                                                   -7-
¶ 29                                       C. The Positions at Issue
¶ 30       In this case, the Board found the positions at issue met the tests for both managerial
       authority and management representation. Generally, Illinois courts treat the Board’s
       determination of whether an employee meets the definition of managerial employee as a mixed
       question of law and fact, and thus we review whether the positions at issue met the
       requirements of section 6.1(c)(i) under the clearly erroneous standard. Department of Central
       Management Services/The Department of State Police v. Illinois Labor Relations Board, State
       Panel, 2012 IL App (4th) 110356, ¶ 15, 980 N.E.2d 1259.
¶ 31       We recognize section 6.1(d) of the Labor Act (5 ILCS 315/6.1(d) (West Supp. 2013))
       creates the presumption any designation made by the Governor under section 6.1 was properly
       made. Because of the presumption, petitioners had to present sufficient evidence rebutting the
       presumption.
¶ 32       In this case, the Board found petitioners did not refute the presumption they met both the
       managerial-authority and management-representation tests set forth in section 6.1(c)(i) of the
       Labor Act when they (1) monitored Wexford and reported on its compliance and (2)
       promulgated and implemented administrative and institutional directives. As to all of
       petitioners’ other functions, the Board found they did show those functions did not meet the
       tests set forth in section 6.1(c)(i).

¶ 33                                      1. Managerial Authority
¶ 34       In finding the health care unit administrators engaged in executive and management
       functions in monitoring Wexford, the Board noted the administrators ensured the health care
       units ran effectively. They were authorized to use discretion as to whether and how to report
       their observations because they could report the noncompliance immediately or in the monthly
       report. The Board also found the health care unit administrators determined whether
       noncompliance by Wexford was of sufficient significance to be reported. Petitioners assert the
       aforementioned discretion does not broadly affect the DOC’s goals and the means of achieving
       them.
¶ 35       Clearly, providing proper health care to the inmates is a major goal of DOC. It is the largest
       program under the assistant warden of programs. The evidence showed the health care unit
       administrators were the frontline DOC employees in ensuring both Wexford complied with the
       DOC contract and the inmates received, at a minimum, the health care required by law.
       Assistant Warden Ashby testified he met with his health care unit administrator on a daily basis
       to ensure the inmates were receiving good medical care. The discretion of when to report
       noncompliance with the Wexford contract affects how quickly DOC can respond to issues
       within the health care unit and with the Wexford contract. Moreover, the discretion in
       determining what deviation from the contract is significant also impacts how effectively the
       health care unit is run as the more deviations excused, the less effective the unit may run.
       While the discretion the health care unit administrators did possess was arguably small in size,
       it was large in impact because they were the DOC employees directly observing and reporting
       on Wexford’s day-to-day operations of the health care unit. Thus, we disagree with petitioners
       that the health care unit administrator’s discretion did not have a broad effect. Accordingly, we
       find the Board’s determination that the objectors failed to prove the health care unit
       administrators did not engage in management and executive functions in monitoring Wexford
       was not clearly erroneous.

                                                   -8-
¶ 36       As to effectuation of the management policies and practices of a state agency, the health
       care unit administrator’s monitoring of Wexford puts into operation the administrative
       directives, institutional directives, and the DOC contract with Wexford. The health care unit
       administrator’s discretion is the initial enforcement of the policies and practices, as the health
       care unit administrator makes the initial determination of whether to report the violation and
       then whether to report it immediately or in the monthly report. Such discretion can have a
       significant impact on the effectiveness of the health care unit. Ashby emphasized his reliance
       on the health care unit administrator’s opinions. Thus, we find the Board’s determination the
       objectors failed to show the health care unit administrators did not effectuate DOC policies and
       practices when they monitored Wexford was not clearly erroneous.
¶ 37       Because our review of the entirety of the record does not leave us with a definite and firm
       conviction that a mistake has been committed, we find the Board properly certified the
       positions at issue as excluded from collective bargaining under section 6.1 of the Labor Act.
       Based on our aforementioned finding, we need not address the Board’s findings as to the health
       care unit administrator’s role in the promulgation and implementation of administrative and
       institutional directives.

¶ 38                                  2. Management Representation
¶ 39      As a result of our conclusion that the health care unit administrators meet the
       managerial-authority test when monitoring Wexford, we need not address whether the
       positions at issue also meet the management-representation test.

¶ 40                                      III. CONCLUSION
¶ 41      For the reasons stated, we affirm the Board’s judgment.

¶ 42      Affirmed.




                                                   -9-